Citation Nr: 0609684	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-23 734	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for trigeminal neuralgia, 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Huntington Regional Office (RO) Satellite Rating Board, 
on behalf of the RO in Baltimore, Maryland.  The claim is 
currently under the jurisdiction of the Department of 
Veterans Affairs (VA) in Baltimore, Maryland.  

The veteran testified before the undersigned at a Central 
Office hearing in March 2006.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In the course of his March 2006 hearing, the veteran 
testified that he had been afforded both private and VA 
medical treatment for his service-connected trigeminal 
neuralgia.  He reported that he had had surgery for his 
trigeminal neuralgia in January 2006.  Given that the veteran 
has not been afforded a VA examination of his trigeminal 
neuralgia disability since the surgery, coupled with the fact 
that he was last afforded a pertinent VA examination in 
February 2003, the Board finds that additional VA examination 
of the veteran is warranted.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

The record indicates that since January 2001 the veteran has 
undergone additional surgeries for his disability at The 
George Washington University Hospital, and that he has 
received regular treatment for his disability from Stuart J. 
Goodman, M.D.  Copies of these pertinent treatment records 
should be obtained.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim - including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating, but he was not provided 
notice of the type of evidence necessary to establish an 
effective date for this disability.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which informs him that an effective date for the 
award of benefits will be assigned if an increased rating is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  

2.  The RO should ask the veteran to 
identify all sources of treatment he 
received for his trigeminal neuralgia 
since January 2001, to include both VA 
and private medical records.  The RO 
should obtain copies of complete clinical 
records from all treatment sources 
identified (which are not already on 
file).  In particular, the veteran should 
be requested to provide the VA 
authorization to obtain copies of his 
medical records from The George 
Washington University Hospital, and from 
Stuart J. Goodman, M.D.  Regardless of 
his response, the RO should obtain for 
the record reports of all treatment 
afforded the veteran at the Washington, 
D.C. VA Medical Center in Washington, 
D.C. since January 2001.  If any 
identified records are not available, or 
lost or destroyed, it should be so 
annotated for the record.

3.  After associating with the claim 
folders any additional available records 
received pursuant to the above 
development action, the RO should 
schedule the veteran for a VA examination 
to determine the current severity of his 
trigeminal neuropathy.  All indicated 
studies should be performed.  The 
examiner should state whether the veteran 
has complete paralysis of the fifth 
cranial nerve, or incomplete paralysis of 
the fifth cranial nerve and if so, 
whether it is moderate or severe.  The 
claim folders, including a copy of this 
remand, must be made available to, and 
reviewed by, the examiner.  The 
examination report is to reflect whether 
a review of the claim files was made.

4.  After the development requested has 
been completed, the RO should review the 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the opinion is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of any additional 
evidence submitted since the June 2003 
statement of the case, applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


